781 N.W.2d 803 (2010)
PEOPLE of the State of Michigan, Plaintiff-Appellant,
v.
Douglas Eugene CAMP, Defendant-Appellee.
Docket No. 139984. COA No. 285101.
Supreme Court of Michigan.
May 21, 2010.

Order
On May 11, 2010, the Court heard oral argument on the application for leave to appeal the September 17, 2009 judgment of the Court of Appeals. On order of the Court, the application is again considered. MCR 7.302(H)(1). In lieu of granting leave to appeal, we REVERSE the judgment of the Court of Appeals because the trial court did not clearly err in finding that the defendant consented to the mistrial declared by the court. Where a defendant consents to a mistrial, double jeopardy considerations do not apply. United States v. Dinitz, 424 U.S. 600, 607, 96 S.Ct. 1075, 47 L.Ed.2d 267 (1976). We REMAND this case to the Court of Appeals for consideration of the issues raised by the defendant but not addressed by that court during its initial review of the case.
We do not retain jurisdiction.